 

AMENDMENT NO. 1

 

TO

 

PURCHASE AGREEMENT

 

This Amendment No. 1 to the Purchase Agreement (“Amendment”), dated May 29,
2019, is by and between Quest Solution, Inc., a Delaware corporation with an
address at 860 Conger Street, Eugene, Oregon 97406 (the “Buyer” or the
“Company”), Walefar Investments, Ltd. (“Walefar”) and Campbeltown Consulting,
Ltd. (“Campbeltown”). Walefar and Campbeltown are collectively referred to as
the “Sellers”. Campbeltown, Walefar and the Company are collectively referred to
as the “Parties”.

 

WHEREAS, the parties entered into a Purchase Agreement on October 5, 2018 (the
“Purchase Agreement”) whereby the Buyer purchased 100% of the capital stock of
HTS Image Processing, Inc. from the Sellers; and

 

WHEREAS, Section 1.3 of the Purchase Agreement provides that “the aggregate
consideration to be paid by the Buyer to the Sellers in exchange for the HTS
Stock shall be an amount of shares of the Company’s common stock (the “Share
Consideration”), having a value of $7,000,000 based on the average closing price
of the common stock for the 20 days’ preceding the closing of the Transaction
(the “Per Share Value”), and up to $1,000,000 in the form of cash and a
promissory note (the “Cash Consideration”). The Stock Consideration and the Cash
Consideration is collectively referred to as the “Consideration”. The $7.0
million payable in stock shall be adjusted by the Net Working Capital (AR +
inventory + cash – AP - $20,000 for audit fees) which includes approximately
$1,000,000, which is payable to the Buyer and reduced by the amount of money
owed by HTS to banks and other financial institutions in the amount of
$2,019,207, and increased by the cash amount balance as of the date hereof to
comply with Enterprise Value calculation”.

 

WHEREAS, as a result of certain errors in calculating the Net Working Capital it
was determined that the amount of shares of the Company’s common stock that
should have been issued based on the formula and the other share give back
provisions (the “Share Give Bank Provisions”) contained in the Purchase
Agreement was less than the 22,452,954 shares issued to the Sellers and should
have been 11,368,297 shares which represents a difference of 11,084,657 shares.

 

WHEREAS, the parties wish to amend the Purchase Agreement as set forth below,
with the understanding that all other provisions of the Purchase Agreement shall
remain unchanged;

 

NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, the parties hereto agree as follows:

 

  1. Campbeltown hereby agrees to immediately return 5,542,329 shares to the
Company for cancellation and Walefar hereby agrees to immediately return
5,542,328 shares to the Company for cancellation to adjust the aggregate
consideration paid to the Sellers in accordance with the Share Give Back
Provisions of the Purchase Agreement.         2. The Company and the Sellers
agree that the total of 11,084,657 shares to be returned to the Company shall
represent the total number of shares to be cancelled and that the Company shall
have no further claims under the Share Give Back Provisions of the Purchase
Agreement.         3. The requirement for HTS to provide unaudited, reviewed
financial statements for the nine-month period ended September 30, 2018 is
hereby waived.         4. Except as modified hereby the terms and conditions of
the Purchase Agreement shall remain unchanged and in full force and effect. All
capitalized terms not otherwise defined herein shall have the meaning attributed
to them in the Purchase Agreement.

 

IN WITNESS WHEREOF, the parties have executed this agreement as of May 29, 2019.

 

[Signature Page Follows]

 

 

 

 

[Signature Page to Amendment No. 1 to Purchase Agreement]

 

  QUEST SOLUTION, INC.         By: /s/ Shai Lustgarten    Name: Shai Lustgarten 
  Title: CEO          WALEFAR INVESTMENTS, LTD.         By: /s/ Shai Lustgarten 
    Shai Lustgarten         CAMPBELTOWN CONSULTING, LTD.         By: /s/ Carlos
Jaime Nissensohn      Carlos Jaime Nissensohn

 

 

 

 